REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 4/20/2021.  In relation to the patentability of the product claims 99 and 116 and process claim 117, the examiner has been unable to locate prior art disclosing, in combination, a handpiece, a drive shaft, and an assembly; the assembly includes at least a cannula rotated by the drive shaft forming a cylindrical scalpel to incise skin pixels, and the cannula is coupled to the chamber and configured to pass skin pixels.  The closest prior art found is Giovannoli (US 2005/0283141).  However, Giovannoli does not disclose, inter alia, a cannula rotated by a drive shaft. Therefore, claims 99-117 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783